DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 12-21: (canceled)
Drawings
Replacement drawing (Fig. 2B) on 4/5/2021 has been submitted but it appears Replacement Fig. 2B (dated 4/5/2021) is same as previous Fig. 2B (dated 8/29/2019).

Response to Arguments
Applicant’s arguments, filed on 4/5/2020 with respect to amended independent claim(s) 1and 10 have been fully considered and persuasive. Thereby, after conducting an updated search none of the prior arts of record, alone or in combination, discloses the claimed invention. The application is now in condition for allowance.

Allowable Subject Matter
Claims 1-11 are allowed.

Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 4/5/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no further statement is deemed necessary (see MPEP 1302. 14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828